Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.
 





 





In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00805-CV
____________
 
U.S. FIRE PROTECTION, INC., Appellant
 
V.
 
ACT PIPE & SUPPLY, INC., Appellee
 

 
On
Appeal from the 152nd District Court
Harris County, Texas
Trial
Court Cause No. 00-31563
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 2, 2002.  On August 19, 2002, appellant filed a motion
to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).